Citation Nr: 0946308	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-34 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to July 
1954 and August 1967 to September 1969.  He also has 
unverified periods of active duty, active duty for training, 
and/or inactive duty training from September 1969 to February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
tinnitus.  The Veteran subsequently initiated and perfected 
an appeal of this rating determination.  

The Board notes that the Veteran also initiated an appeal of 
the RO's April 2006 denial of service connection for 
bilateral hearing loss.  However, service connection for 
bilateral hearing loss was subsequently granted within an 
October 2006 rating decision.  Because the Veteran was 
awarded service connection for this disability, it is no 
longer on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus did not manifest during active military service or 
for many years thereafter, and is not related to the 
Veteran's active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In the present case, letters dated in March 2005, January 
2006, and March 2006 told the Veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim.  He was informed that he was required to provide 
sufficient information to allow VA to obtain records.  He was 
asked to identify any VA or private medical treatment.  The 
various types of evidence that might support his claims were 
also listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  
Finally, the Veteran was informed of what the evidence needed 
to show in order to substantiate a service connection claim.  
The Board also observes that initial VCAA notice was provided 
the Veteran prior to the promulgation of the rating decision 
on appeal.  Id.  

The Board also notes that during the pendency of this appeal, 
the U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided with such 
notice within the March 2006 letter.  This letter also 
provided the Veteran with notice regarding how VA determines 
effective dates and initial ratings for service connection 
awards.  The claim was subsequently readjudicated in an 
October 2006 statement of the case.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
Veteran underwent VA examination in October 2006 for his 
reported tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Regarding his service treatment records, the 
Board observes that while they are of record, they also 
appear to be incomplete.  The RO has made several attempts to 
contact appropriate authorities to obtain additional records, 
without success.  In a January 2006 statement, the Veteran 
indicated he was aware that his service treatment records 
were incomplete, and he had also attempted to obtain 
additional records, also without success.  When a claimant's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a Veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  In this case, the Board is 
satisfied that the RO made sufficient attempts to retrieve 
the Veteran's service treatment records and that it also 
properly notified the Veteran of the status of his records.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for tinnitus related to 
exposure to acoustic trauma in service.  Personnel records 
show that he was a builder in the US Navy.   The Veteran 
contends that he was exposed to noise from engine room and 
fire room duties from 1952 to 1954 and from construction and 
combat warfare training during active duty for training.  The 
Veteran is competent to state that he was exposed to loud 
noises; thus his exposure to acoustic trauma in service is 
conceded.

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
duty in which the individual concerned was disabled from 
injury incurred in the line of duty. Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state. 38 C.F.R. § 3.6(d).

As noted above, the Veteran's service treatment records 
appear to be incomplete.  That portion of his service 
treatment records available to VA spans service from 1952 to 
1969, and is negative for any complaints of ringing in the 
ears, and/or a diagnosis of tinnitus.  On all annual and 
periodic medical examinations of record, the Veteran had 
normal hearing acuity, and reported no abnormalities, 
including tinnitus, of the ears.  

On VA audiological examination in June 2004, the Veteran was 
noted to have bilateral hearing loss, but he denied any 
ringing in his ears.  

A May 2006 statement from J.S.P., a VA audiologist, was 
received indicating the Veteran had given a history of 
tinnitus in each ear that was probably constant and that had 
become worse in the past 10 years.  His reported in-service 
noise exposure included exposure to heavy equipment, 
generators, engines, firearms, and artillery.  Non-service 
acoustic exposure included exposure to firearms and some 
power tools.  Bilateral hearing loss was also noted.  

In October 2006, the Veteran was afforded VA audiological 
examination, conducted by J.S.P., the VA audiologist who had 
authored the May 2006 statement.  Regarding his tinnitus, the 
Veteran stated it was bilateral and recurrent, but not 
constant.  He also indicated, however, that it was 
intermittent occurring weekly for a few minutes at a time.  
He first noticed it approximately three years ago.  The 
diagnosis was intermittent tinnitus in the bilateral ears.  
After examining the Veteran and reviewing the claims folder, 
J.S.P. opined that it was "less likely than not that the 
tinnitus is related to military noise exposure."  The 
examiner based this opinion in part on the fact the Veteran 
did not initially note tinnitus until 40 plus years after 
military service.  

As was noted in the introduction, the Veteran has been 
granted service connection for bilateral hearing loss.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for tinnitus.  The service treatment 
records available to VA are negative for any complaints or 
diagnoses of tinnitus, and the Veteran did not seek medical 
treatment for tinnitus for many years after service.  On a 
June 2004 VA medical examination, the Veteran denied any 
ringing in his ears.  By the Veteran's own admission on VA 
examination in October 2006, his tinnitus had its onset 
subsequent to service.  Within a May 2006 statement, a VA 
audiologist indicated the Veteran gave a history of tinnitus 
that became worse in the last 10 years, but more recently the 
same audiologist stated it was "less likely than not that 
the tinnitus is related to military noise exposure."  Even 
assuming onset of tinnitus 10 years prior to May 2006, that 
would still establish onset many years after the Veteran's 
last claimed period of active military service.  For this 
reason, the Board concludes the preponderance of the evidence 
is against the award of service connection for tinnitus, and 
the appeal must be denied.  

The Veteran himself has alleged that his tinnitus began 
during military service, or as the result of in-service 
acoustic trauma.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In the present case, the Board finds the 
Veteran is competent to report his symptoms of tinnitus, a 
condition susceptible to lay observation; however, the Board 
also notes that evidence regarding the onset of this disorder 
is conflicting, and no treatment records document current 
complaints prior to 2006.  Thus, the Board does not find the 
Veteran's assertions to be sufficient to overcome the 
contrary evidence regarding the etiology of his tinnitus.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for tinnitus.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for tinnitus is denied.  




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


